TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN





NO. 03-02-00244-CR


Michael Anthony Berger, Appellant

v.


The State of Texas, Appellee






FROM THE DISTRICT COURT OF TRAVIS COUNTY, 403RD JUDICIAL DISTRICT

NO. 9014204, HONORABLE FRANK W. BRYAN, JR., JUDGE PRESIDING



O R D E R
PER CURIAM
Appellant's second  motion for extension of time to file brief is granted.  Appellant's
counsel, Ms. Joan Ely Carlson, is ordered to tender a brief in this cause no later than September 25,
2002.  No further extension of time will be granted.
It is ordered August 21, 2002. 

Before Chief Justice Aboussie, Justices B. A. Smith and Yeakel
Do Not Publish